Goldsborough, J.,
delivered the opinion of this Court:
The appellants in their bill of complaint allege, that in November 1829, Peter Staup, the father, employed his son George Staup to purchase from, a certain James Beatty,, of the City of Baltimore, the lands in controversy. That the father furnished the purchase money to George, and it was understood and agreed between the father and son, that the title papers should be executed to the said Peter and in his name. But George Staup fraudulently contriving and intending to cheat and defraud his father, procured the bond of conveyance mentioned in the record, and the deed subsequently made, to be executed and delivered- to him, George, as grantee therein.
. The appellants therefore charge, that George received and held the legal title as trustee for his father and his heirs, and that the same ought to be so decreed.
It is thus manifest from these allegations, that the appellants seek to establish a case of resulting trust in favor of Peter Staup and his heirs, and the father having died since the execution and delivery of the bond of conveyance from Beatty to George Staup, whatever rights the father had, have devolved upon the appellants and those claiming under them.
The appellees on their part, and in defence of their rights, rely on the facts that George Staup and his brother John, in 1824, purchased the lands in dispute from a certain Gustavus Beall, and several years before George made the purchase from Beatty, paid part of the purchase money to Beall and took possession of the property, and that he, George, expended some §800 or §900 in clearing the land and putting improvements upon it. But discovering that Beall’s title was defective, John abandoned all claim to the property and removed to the west, where he died. *336The appellees utterly deny that George Staup purchased the land from Beatty as agent of his father, or that the father furnished the money to make the purchase.
The appellees further say, that the father did not in his lifetime prosecute any claim to the land, or claim any title or interest therein, although he lived for six years after George had purchased from Beatty, and lived part of the time with George, and was maintained by him.
That George Staup not only made the improvements mentioned above, but possessed and occupied the land as his own from the date of his purchase from Beall, and thereafter under his purchase from Beatty, in 1829, to the time of his death, in 1853. That the appellants filed a bill of complaint in Allegany County Court, in ISB^, alleging substantially the same charges as are contained in the present bill. That upon the answer of George being filed, testimony was taken; the suit continued until April term, 1841, when it was dismissed “by direction of complainant’s attorney.”
Mary Ann Staup, widow of George Staup, and one of the appellees in this case,-relies in her answer upon the' statute of limitations, that George and those claiming under him,.held the land by adverse possession for more than twenty years.
Though the appellees also rely on the statute of frauds in their answer, we do not understand the appellants to' contend that they can set up a parol agreement contradicting the bond of conveyance and deed from Beatty, but they insist that the facts and circumstances developed in this case show that George Staup purchased the property as trustee of his father, and with his money, thus creating a resulting trust which is susceptible of proof by parol.
Having thus stated the allegations and defence of the" respective parties, we shall proceed to consider the alleged resulting trust in view of the evidence and the law applicable thereto. It may be proper to state that such a trust must arise at the time of the purchase. It cannot arise *337from subsequent payments. See 4 Md. Rep., 465. 2 Johns. Ch. Rep., 409. We might confine ourselves to this point of the case, and applying the rule so well established by the decisions of this Court, “that payment of the money by the cestui que Bust must be clearly proved, otherwise you render insecure titles depending on deeds and other written documents.” 4 H. & J., 557.
And again, “ the rule which allows of the introduction of parol evidence in cases of resulting trusts, requires that Courts should view with the greatest caution such evidence, impeaching, as it does, solemn instruments — the evidence of title to lands.” 2 Md. Rep., 375. 13 Md. Rep., 268. Regulating our opinion by these authorities, and applying the law to the circumstance's relied on to establish'the important fact, that the first payment on the purchase from Beatty was made by Peter Staup, George acting as his agent merely, wo think the evidence falls far short of any such conclusion, especially as there is evidence in the cause that George Staup had the means by which he could make the first 'payment. In our opinion, it would be difficult to imagine a case in which the law would be so wholly ungratified. But there is another view of this case, which is conclusive of the’correctness of the decree. The lapse of time which occurred from the period when Peter Staup became acquainted with the fact that George Staup had taken the bond of conveyance in his own name, as testified to by the appellant’s own witnesses, to the time of instituting this suit, was more than twenty years.
In 2 Story’s Equity, sec. 1521, a, it is said, in speaking of the bar of the statute in equity, “that in cases of fraud or mistake, it begins to ran from the time of the discovery of such fraud or mistake, and not before.” This rule was recognized by Baron Alderson, in Brookshank vs. Smith, 2 Younge & Coll., 58, and is no doubt the correct rule in such cases.
The proof shows that the alleged fraud was known to Peter Staup sometime before his death, which occurred in *3381835, and this bill was not filed until April 1856. During all that period George Staup continued in possession of the land as exclusive owner until his death; and afterwards the same went into the possession of his widow and heirs at law, who have continued to hold adversely. That the possession has been adverse, is shown by the proceedings instituted by the heirs at law of Peter Staup, in 1837, which were abandoned.
(Decided April 21st, 1864.)
It would be inequitable and contrary to the spirit and purpose of the statute, to grant relief to .parties after such laches and delay as have occurred in this case. In our opinion, the complainant’s claim would be barred by lapse of time, even if the allegations of the bill were .better supported by proof than they have been by the testimony contained in the record, which, as we have already said, is unsatisfactory and inconclusive.
A decree will be sighed affirming the decree of the Circuit Court, with costs.

Decree affirmed.